UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6631


DERRICK GRANT,

                 Petitioner - Appellant,

          v.

WARDEN, of Broad River CI,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Patrick Michael Duffy, Senior
District Judge. (4:15-cv-02728-PMD)


Submitted:   September 15, 2016            Decided:   October 4, 2016


Before NIEMEYER and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Derrick Grant, Appellant Pro Se.     Donald John Zelenka, Senior
Assistant Attorney General, Melody Jane Brown, Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Grant seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                       The

district court referred this case to a magistrate judge pursuant

to   28    U.S.C.    § 636(b)(1)(B)     (2012).       The    magistrate    judge

recommended that the petition be dismissed and advised Grant that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).       Grant has waived appellate review by failing to

file      specific    objections      after   receiving       proper      notice.

Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.               We also deny

his pending motions for an extension of time to file a motion for

a certificate of appealability and to withdraw his informal brief.

We   dispense   with    oral   argument     because   the    facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       DISMISSED

                                        2